                       Case 19-10857-BLS         Doc 82      Filed 04/21/20       Page 1 of 2




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

    In re:                                                       Chapter 11

    VETERANS FELLOWSHIP MINISTRIES,                              Case No. 19-10857 (BLS)
    INC., 1

                                       Debtor.


                 AMENDED NOTICE OF AGENDA FOR MATTERS SCHEDULED
                    FOR HEARING ON APRIL 21, 2020 AT 1:00 P.M. (ET)



    AT THE COURT’S DIRECTION, THIS HEARING IS CANCELLED


CONTESTED MATTERS GOING FORWARD

1.           Debtor’s Disclosure Statement for Debtor's Plan of Reorganization (related
             document(s)73) (Docket No. 75; filed February 20, 2020).

             Related Pleading(s):

                       a.    Motion to Approve Continuing the Scheduled Plan Confirmation Hearing
                             Pursuant to Sections 105 and 1121(e)(3) of the Bankruptcy Code.
                             Objection deadline 4/14/2020 at 4 :00 p.m. (Docket No. 80; filed April 7,
                             2020).

                       b.    Objection to Debtor’s Motion for Entry of Order Continuing the
                             Scheduled Plan Confirmation Hearing Pursuant to Sections 105 and
                             1121(e)(3) of the Bankruptcy Code (related document(s)80) (Docket No.
                             81; filed April 14, 2020).

             Status:         The Judge has determined that this matter is not time-sensitive and therefore
                             the confirmation hearing will be adjourned to May 20, 2020 at 11:00 am
                             (ET). There will not be a hearing in this case on April 21, 2020.




1
             The last four digits of the Debtor’s federal tax identification number are 4648.


5229261v1
             Case 19-10857-BLS   Doc 82    Filed 04/21/20   Page 2 of 2




                                 Respectfully submitted,


Dated: April 21, 2020            MONTGOMERY MCCRACKEN WALKER &
       Wilmington, Delaware      RHOADS, LLP


                                  ___/s/ Jeffrey M. Carbino_________________
                                  Jeffrey M. Carbino (DE Bar No. 4062)
                                  1105 North Market Street
                                  Wilmington, DE 19801
                                  Telephone: (302) 504-7800
                                  Email: jcarbino@mmwr.com

                                  Counsel for the Debtor and the
                                  Debtors-in-Possession




5229261v1
